UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 1, 2010 Or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-1093 KAMAN CORPORATION (Exact name of registrant as specified in its charter) Connecticut 06-0613548 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1332 Blue Hills Avenue Bloomfield, Connecticut 06002 (Address of principal executive offices) (Zip Code) (860) 243-7100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer xNon-accelerated filer oSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox At October 29, 2010, there were 25,987,628 shares of Common Stock outstanding. 1 PART I Item 1. Financial Statements CONDENSED CONSOLIDATED BALANCE SHEETS KAMAN CORPORATION AND SUBSIDIARIES (In thousands, except share and per share amounts) (Unaudited) October 1, 2010 December 31, 2009 Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Deferred income taxes Income taxes receivable - Other current assets Total current assets Property, plant and equipment, net Goodwill Other intangible assets, net Deferred income taxes Other assets Total assets $ $ Liabilities and Shareholders’ Equity Current liabilities: Notes payable $ $ Current portion of long-term debt Accounts payable – trade Accrued salaries and wages Accrued pension costs Accrued contract losses Advances on contracts Current portion of amount due to Commonwealth of Australia - Other accruals and payables Income taxes payable - Total current liabilities Long-term debt, excluding current portion Deferred income taxes Underfunded pension Due to Commonwealth of Australia, excluding current portion Other long-term liabilities Commitments and contingencies Shareholders' equity: Capital stock, $1 par value per share: Preferred stock, 200,000 shares authorized; none outstanding - - Common stock, 50,000,000 shares authorized, voting, 26,042,901 and 25,817,477 shares issued, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) ) Less 63,130 and 51,000 shares of common stock, respectively, held in treasury, at cost ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to the condensed consolidated financial statements. 2 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS KAMAN CORPORATION AND SUBSIDIARIES (In thousands, except per share amounts) (Unaudited) For the Three Months Ended For the Nine Months Ended October 1,2010 October 2,2009 October 1,2010 October 2,2009 Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Net (gain)/loss on sale of assets 5 3 ) ) Operating income Interest (income) expense, net ) Other (income) expense, net ) ) Earnings before income taxes Income tax expense Net earnings $ Net earnings per share: Basic net earnings per share $ Diluted net earnings per share $ Average shares outstanding: Basic Diluted Dividends declared per share $ See accompanying notes to the condensed consolidated financial statements. 3 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS KAMAN CORPORATION AND SUBSIDIARIES (In thousands) (Unaudited) For the Nine Months Ended October 1,2010 October 2,2009 Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by (used in) operating activities Depreciation and amortization Change in allowance for doubtful accounts Net (gain) loss on sale of assets ) ) (Gain) loss on Australian payable, net of loss on derivative instruments ) Stock compensation expense Excess tax expense (benefit) from share-based compensation arrangements ) ) Deferred income taxes Changes in assets and liabilities, excluding effects of acquisitions/divestures: Accounts receivable ) ) Inventories ) Income tax receivable ) Other current assets Accounts payable ) Accrued contract losses ) Advances on contracts 61 Accrued expenses and payables Income taxes payable ) ) Pension liabilities ) ) Other long-term liabilities ) Net cash provided by (used in) operating activities Cash flows from investing activities: Proceeds from sale of assets 51 Expenditures for property, plant & equipment ) ) Acquisition of businesses including earn out adjustment, net of cash received ) ) Other, net ) Cash provided by (used in) investing activities ) ) Cash flows from financing activities: Net borrowings (repayments) under revolving credit agreements ) Debt repayment ) ) Net change in book overdraft ) Proceeds from exercise of employee stock plans Dividends paid ) ) Debt issuance costs ) ) Windfall tax (expense) benefit 96 Other, net ) Cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Effect of exchange rate changes on cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes to the condensed consolidated financial statements. 4 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS For the three months and nine months ended October 1, 2010 and October 2, 2009 (Unaudited) 1. BASIS OF PRESENTATION The December 31, 2009 condensed consolidated balance sheet amounts have been derived from the previously audited consolidated balance sheet of Kaman Corporation and subsidiaries (collectively, the “Company”). In the opinion of management, the remainder of the condensed financial information reflects all adjustments necessary for a fair presentation of the Company’s financial position, results of operations and cash flows for the interim periods presented.All such adjustments are of a normal recurring nature, unless otherwise disclosed in this report. Certain amounts in the prior period condensed consolidated financial statements have been reclassified to conform to current presentation. The statements should be read in conjunction with the consolidated financial statements and notes included in the Company’s Form 10-K for the year ended December 31, 2009. The results of operations for the interim period presented are not necessarily indicative of trends or of results to be expected for the entire year. The company has a calendar year-end; however, its first three fiscal quarters follow a 13-week convention, with each quarter ending on a Friday. The third quarter for 2010 and 2009 ended on October 1, 2010 and October 2, 2009, respectively. 2. RECENT ACCOUNTING STANDARDS In September2009, the Financial Accounting Standards Board (“FASB”) issued guidance related to revenue recognition for multiple element deliverables which eliminates the requirement that all undelivered elements must have objective and reliable evidence of fair value before a company can recognize the portion of the consideration that is attributable to items that already have been delivered. Under the new guidance, the relative selling price method is required to be used in allocating consideration between deliverables and the residual value method will no longer be permitted. This guidance is effective prospectively for revenue arrangements entered into or materially modified on or after January 1, 2011, although early adoption is permitted. A company may elect, but will not be required, to adopt the amendments retrospectively for all prior periods. The Company does not believe the adoption of this guidance will have a material impact on its consolidated financial statements. In January 2010, the FASB issued changes to disclosure requirements for fair value measurements. Specifically, the changes require a reporting entity to disclose, in the reconciliation of fair value measurements using significant unobservable inputs (Level 3), separate information about purchases, sales, issuances, and settlements (that is, on a gross basis rather than as one net number). These changes become effective beginning January1, 2011. The Company has determined that these changes will not have a material impact on its consolidated financial statements. Effective January1, 2010, the Company adopted changes issued by the FASB on January21, 2010, to disclosure requirements for fair value measurements. Specifically, the changes require a reporting entity to disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons for the transfers. The changes also clarify existing disclosure requirements related to how assets and liabilities should be grouped by class and valuation techniques used for recurring and nonrecurring fair value measurements. The adoption of these changes had no impact on the consolidated financial statements. Effective January1, 2010, the Company adopted changes issued by the FASB on February24, 2010, to accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or available to be issued, otherwise known as “subsequent events.” Specifically, these changes clarified that an entity that is required to file or furnish its financial statements with the Securities and Exchange Commission (“SEC”) is not required to disclose the date through which subsequent events have been evaluated. Other than the elimination of the disclosure of the date through which management has performed its evaluation for subsequent events, the adoption of these changes had no impact on the consolidated financial statements. In March 2010, the FASB issued changes related to existing accounting requirements for embedded credit derivatives. Specifically, the changes clarify the scope exception regarding when embedded credit derivative features are not considered embedded derivatives subject to potential bifurcation and separate accounting. These changes became effective on July1, 2010. The Company has determined these changes will not have an impact on its consolidated financial statements. 5 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS For the three months and nine months ended October 1, 2010 and October 2, 2009 (Unaudited) 3. ADDITIONAL CASH FLOW INFORMATION Cash payments for interest were $5.9 million and $4.2 million for the nine months ended October 1, 2010, and October 2, 2009, respectively. Cash payments for income taxes, net of refunds, for the same periods were $14.0 million and $4.8 million, respectively. On February 12, 2009, the Company completed the transfer of ownership of the Australian SH-2G(A) Super Seasprite Program inventory and equipment from the Commonwealth of Australia. As a result, the Company recorded a non-cash inventory acquisition of $51.7 million, which represented the elimination of $32.0 million of net unbilled receivables, the elimination of $6.1 million of accrued contract losses and the recognition of the $25.8 million minimum payment liability due to the Commonwealth of Australia. The Company received $6.6 million from the Internal Revenue Service on July 21, 2010 in response to a claim it filed for look-back interest in connection with the Australian SH-2G(A) Super Seasprite Helicopter program. The payment was recorded as interest income in the third quarter of 2010. Look-back interest is the mechanism under the U.S. tax law through which taxpayers are compensated for the acceleration of tax payments resulting from the use of estimated, rather than actual, contract price and cost in applying the percentage of completion method of contract accounting. 4. ACQUISITIONS On April 30, 2010, the Company acquired Minarik Corporation (“Minarik”) of Glendale, California for $42.5 million, inclusive of working capital adjustments. Minarik has become part of the Company’s Industrial Distribution segment. Minarik, founded in 1952, is a national distributor of motion control and automation products and features a broad product offering including many of the leading brands of sensors, drives, motors and automation control products serving U.S. manufacturers.Headquartered in Glendale, California, Minarik operates from nineteen branch locations in most of the major high technology and OEM markets in the U.S.Minarik had annual sales of approximately $84 million for the year ended December 31, 2009. On April 5, 2010, the Company acquired Allied Bearings Supply Company (“Allied”) of Tulsa, Oklahoma for $15.2 million, inclusive of working capital adjustments. Allied has become part of the Company’s Industrial Distribution segment. Allied, founded in 1934, is a distributor of bearings, power transmission, material handling, and industrial supplies to such diverse markets as the oil, gas, refinery, drilling equipment, steel, cement, paper, and food industries. In addition to Tulsa, Allied also had branches in Oklahoma City, Pryor, Ponca City, Ardmore and Muskogee, Oklahoma; Fort Smith, Arkansas; and Houston, Texas. Allied had annual sales of approximately $22 million for the fiscal year ended October 31, 2009. On February 26, 2010, the Company acquired the assets of Fawick de Mexico, S.A. de C. V. (“Fawick”) of Mexico City, Mexico for $4.9 million, inclusive of working capital adjustments. Fawick has become a part of the Industrial Distribution segment’s Mexican subsidiary. Fawick, founded in 1965, is a distributor of fluid power and lubrication products, equipment and systems to a wide variety of industries throughout Mexico. In addition, Fawick offers value added services in the areas of pump maintenance and hydraulic and lubrication systems. Fawick had annual sales of approximately 49.9 million pesos ($3.9 million) for the year ended December 31, 2009. These acquisitions were accounted for as purchase transactions. In each case, the value of the assets acquired and liabilities assumed was allocated to tangible and intangible assets based on their fair value at the date of acquisition. The combined allocation for the three acquisitions is as follows (in thousands): Cash $ Accounts receivable, net Inventories Property, plant and equipment Other tangible assets Goodwill Intangible assets Debt ) Other liabilities ) Total of net assets acquired Less cash received ) Plus debt assumed Total consideration $ 6 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS For the three months and nine months ended October 1, 2010 and October 2, 2009 (Unaudited) 4. ACQUISITIONS (Continued) The Company has paid $52.0 million of the total consideration of $62.6 million through October 1, 2010. The remaining $10.6 million includes $9.5 million of holdback provisions and $1.1 million in debt payments of the acquired businesses that the Company has assumed. The goodwill associated with each of these acquisitions is not deductible for tax purposes and is the result of expected synergies from combining the operations of the acquired businesses with the Company’s operations and intangible assets that do not qualify for separate recognition, such as an assembled workforce. The fair value of the combined identifiable intangible assets of $19.1 million, consisting of trade names, customer relationships, non-compete agreements and an e-commerce portal, was determined using the income approach. Specifically, the relief-from-royalty method was utilized for the trade names, the discounted cash flows method was utilized for the customer relationships and non-compete agreements, and the replacement cost method was used for the e-commerce portal. The trade names are being amortized over a period of 3 to 7 years, the customer relationships are being amortized over a period of 12 to 15 years, the non-compete agreements are being amortized over a period of 3 to 5 years and the e-commerce portal will be amortized over a period of 7 years, the estimated lives of the assets. 5. ACCOUNTS RECEIVABLE, NET Accounts receivable consist of the following (in thousands): October 1, December 31, Trade receivables $ $ U.S.Government contracts: Billed Costs and accrued profit – not billed Commercial and other government contracts: Billed Costs and accrued profit – not billed - Less allowance for doubtful accounts ) ) Accounts receivable, net $ $ Accounts receivable, net includes amounts for matters such as contract changes, negotiated settlements and claims for unanticipated contract costs, which totaled $0.6 million and $0.9 million at October 1, 2010 and December 31, 2009, respectively. The Company records revenue associated with these matters only when recovery can be estimated reliably and realization is probable. The growth in trade receivables is partially attributable to the three acquisitions in the Industrial Distribution segment. 6. FAIR VALUE MEASUREMENTS Fair value is defined as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants at the measurement date. The Company uses a three-level fair value hierarchy that prioritizes the inputs used to measure fair value. This hierarchy requires us to maximize the use of observable inputs and minimize the use of unobservable inputs. The three levels of inputs used to measure fair value are as follows: • Level1— Quoted prices in active markets for identical assets or liabilities. • Level2— Observable inputs other than quoted prices included in Level1, such as quoted prices for markets that are not active or other inputs that are observable or can be corroborated by observable market data. • Level3— Unobservable inputs that are supported by little or no market activity and are significant to the fair value of the assets or liabilities. This includes certain pricing models, discounted cash flow methodologies and similar techniques that use significant unobservable inputs. 7 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS For the three months and nine months ended October 1, 2010 and October 2, 2009 (Unaudited) 6. FAIR VALUE MEASUREMENTS (Continued) The table below segregates all financial assets and liabilities that are measured at fair value on a recurring basis (at least annually) into the most appropriate level within the fair value hierarchy based on the inputs used to determine their fair value at the measurement date (in thousands): TotalCarrying Significantother Significant Value at Quotedpricesin observable unobservable October 1, active markets inputs inputs (Level 1) (Level 2) (Level 3) Derivative instruments $ $
